Citation Nr: 1434018	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  06-37 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the New York, New York Department of Veterans Affairs (VA) Regional Office (RO).

The issue was remanded for further development in October 2010 and May 2012.  This case has since returned to the Board for purpose of appellate disposition.  


FINDINGS OF FACT

1.  The Veteran served in combat, which presumably exposed him to excessive noise from gunfire. 

2.  The Veteran has credibly reported experiencing decreased hearing since exposure to excessive noise in service.
 
3.  The Veteran currently has a bilateral hearing loss disability for VA purposes.


CONCLUSIONS OF LAW

The criteria for establishing service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for bilateral hearing loss, which constitutes a complete grant of the claim for entitlement to service connection for bilateral hearing loss.  As such, no discussion of VA's duties to notify or assist is necessary regarding this issue.

Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Hickson v. West, 12 Vet. App. 247, 253 (1999). 

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran asserts that he was exposed to excessive noise, such as artillery fire, during combat in the Republic of Vietnam.  In a May 2012 memorandum VA verified that the Veteran served in combat.  Thus, noise exposure is conceded.

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002).  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id. 

The Federal Circuit has held that the presumption found in section 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  The Federal Circuit explained that with the presumption, the Veteran did not have to attempt to establish that the event during service led to a disability following service but instead only had to show that the disability incurred in service was a chronic condition that persisted in the years following active duty.  Id. at 999-1000. 

In this case, current bilateral hearing loss disability for VA purposes was shown on testing at VA audiological examinations in December 2005 and October 2011.  Thus, the remaining question is whether the current bilateral hearing loss disability is a chronic condition that persisted in the years following active duty. 

While the Veteran did not seek treatment for hearing loss for years after service, he contends that he has experienced decreased hearing since exposure to excessive noise in service.  His wife also contends that when she met him in 1972 his hearing was not as it should be for a young man.  The Veteran is competent to testify to experiencing decreased hearing and his wife is competent to testify to her observations of the Veteran's hearing, and the Board finds their testimony credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the competent and credible evidence of record indicates that the Veteran has had hearing loss since his military service. 

The Board recognizes that VA clinicians have opined that the Veteran's current hearing loss is not the result of his military service as he had normal hearing on testing at separation from service.  However, this does not rise to the level of clear and convincing evidence to overcome the path to service connection outlined in 38 U.S.C.A. § 1154(b).  

In summary, the Veteran was presumably exposed to excessive noise during combat, has a current hearing loss disability shown on medical testing, and has credibly testified to having hearing loss beginning during service and continuing to the present.  Given the above, service connection for bilateral hearing loss is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


